DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 12/27/2021 has been entered. Claims 1-20 are cancelled. Claims 21-49 are newly added, are pending in this application, and are currently under examination.   

Priority
This application is a CON of 16/869,461 filed on 05/07/2020, now PAT 11191838, which is a CON of 16/420,044 filed on 05/22/2019, now PAT 10682414, which is a CON of PCT/US2019/016918 filed on 02/06/2019, which claims benefit of 62/784,057 filed on 12/21/2018.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/784,057, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 21-49 recite “does not comprise a degradative enzyme inhibitory agent… does not comprise a vasodilator agent”, “fatty acids”, “sucrose mono-tridecanoate… sucrose mono-tetradecanoate”, “alpha tocopherol, D-α-tocopherol polyethylene glycol 1000 succinate… isoascorbic acid”, which are not disclosed or supported by the prior-filed Application No. 62/784,057. Thus, the priority date of claims 21-49 is 02/06/2019.

Information Disclosure Statement
Two information disclosure statements (IDS) filed on 11/17/2021 and 10/27/2022 have been considered.

Claim Objections
Claims 21 and 42 are objected to because of the following informalities: In claim 21, change the incorrect recitation “with a type-1” (line 3) to “with the type-1” because the preamble has recited “a type-1”. In claim 42, change the incorrect recitation “nausea and vomiting” (lines 5 to 6) to “nausea or vomiting”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 22, 25-30, 35-43, 48, and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potta et al. (US 2018/0289617, published on October 11, 2018, hereinafter referred to as Potta ‘617, also listed in IDS filed on 11/17/2021).
With regard to structural limitations “a method comprising an intranasal administration of a pharmaceutical formulation (or a water, water-ethanol, or water-propylene glycol solution at about 100, 125, 175, or 200 µl; the “about” is defined as “encompass the recited value plus or minus 20%” in the specification) to a human with a type-1 hypersensitivity reaction (or anaphylaxis, allergic rhinitis, drug allergy or food allergy; or generalized itching, nasal congestion, difficulty breathing, or nasal flaring); wherein the pharmaceutical formulation comprises between about 0.1 mg and about 2.4 mg (or about 0.8 mg, about 0.9 mg, about 1.0 mg, or about 2.4 mg; the “about” is defined as “encompass the recited value plus or minus 20%” in the specification) of epinephrine, or a salt thereof, in a single administered dose; wherein the pharmaceutical formulation does not comprise a degradative enzyme inhibitory agent and a vasodilator agent” (claims 21, 22, 25-27, 37-42, and 49), and “formulation further comprises absorption enhancement agents (or fatty acids, alcohols, polysorbate 80, oleic acid, salt of oleic acid, sodium lauryl sulfate, sodium glycocholate, or sodium taurocholate), isotonicity agents (or dextrose, glycerin, mannitol, or sodium chloride), antioxidants (or of alpha tocopherol, ascorbic acid, butylated hydroxyanisole (BHA), citric acid monohydrate, sodium bisulfite, sodium metabisulfite, or sodium sulfite)” (claims 28-30, 35, 36, 43, and 48):
Potta ‘617 disclosed a method of treating anaphylaxis comprising administering to a subject in need thereof an epinephrine spray formulation, preferably administration occurs via the intranasal route or sublingual route and wherein, optionally, the subject is suffering from seasonal allergies. The term "subject" refers, but is not limited to, a person that is experiencing type I allergies including anaphylaxis. The term "allergen" refers to, but not limited to, chemicals found in drugs, food, or plants. The term "seasonal allergies" refers to an allergic rhinitis. Seasonal allergies symptoms include itchy, watery eyes, sneezing, runny or stuffy nose, swollen nasal turbinates, itchy sinuses, throat or ear canals, ear congestion, postnasal drainage, nasal congestion (swollen nasal turbinates). The method of treating anaphylaxis comprises administering via an assembled device an epinephrine formulation comprising from about 0.1 % w/w to about 15% w/w epinephrine or a salt thereof. In another preferred embodiment, the assembled device is a unit-dose device that delivers about 200 μL or about 100 μL of the pharmaceutical formulation upon a single actuation. Table 1 exemplified the epinephrine spray formulations: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 . All numerical values that are defined as "about" each particular value is plus or minus 10% (pages 5/27 to 10/27, [0056, 0069-0072, 0233, 0237, 0242, and 0065]). In another aspect, the epinephrine spray formulations further comprise a permeation enhancer comprising caprylic acid, menthol, limonene, carvone, methyl chitosan, polysorbates (including polysorbate 80), sodium lauryl sulfate, glyceryl oleate, caproic acid, enanthic acid, pelargonic acid, capric acid, undecylenic acid, lauric acid, myristic acid, palmitic acid, oleic acid, stearic acid, linolenic acid, arachidonic acid, benzethonium chloride, benzethonium bromide, benzalkonium chloride (BKC), cetylpyridium chloride, edetate disodium dihydrate (EDTA), sodium desoxycholate, sodium deoxyglycolate, sodium glycocholate, sodium caprate, sodium taurocholate, sodium hydroxybenzoyal amino caprylate, dodecyl dimethyl aminopropionate, L-lysine, glycerol oleate, glyceryl monostearate, citric acid, peppermint oil and a combination thereof; an isotonicity agent comprising sodium chloride; a stabilizer selected from the group consisting of butylated hydroxyanisole (BHA), butylatedhydroxytoluene (BHT), ascorbic acid, methionine, sodium ascorbate, sodium thiosulfate, sodium bisulfite, sodium metabisulfite, ascorbyl palmitate, thioglycerol, alpha tocopherol (vitamin E), cysteine hydrochloride, benzalkonium chloride ("BKC"), citric acid, ethylenediaminetetraacetic acid (EDTA), sodium citrate, propyl gallate, 8-hydroxyquinoline, boric acid, histidine or combinations thereof; and sweeteners including sucralose, sucrose, aspartame, saccharin, dextrose, mannitol, glycerin, xylitol or combinations thereof (pages 4/27 to 7/27, [0019, 0020, 0022, 0023, 0086, and 0088]).
Thus, these teachings of Potta ‘617 anticipate Applicant’s claims 21, 22, 25-30, 35-43, 48, and 49 because the claimed “about 0.1 mg and about 2.4 mg”, equivalent to 0.08 mg to 2.88 mg according to the definition of “about” in the specification, encompasses 1.0 (= 1.0 ± 0.1) and 2.7 (= 3.0 - 0.3) of Potta ‘617. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-49 are rejected under 35 U.S.C. 103 as being unpatentable over Potta et al. (US 2018/0289617, published on October 11, 2018, hereinafter referred to as Potta ‘617, also listed in IDS filed on 11/17/2021) in view of Fleming (US 2015/0005356, published on January 1, 2015, hereinafter referred to as Fleming ‘356, also listed in IDS filed on 11/17/2021). Claims 21, 22, 25-30, 35-43, 48, and 49 are rejected here because they have been rejected by the primary reference under 102 above.
Potta ‘617 disclosed a method of treating anaphylaxis comprising administering to a subject in need thereof an epinephrine spray formulation, preferably administration occurs via the intranasal route or sublingual route and wherein, optionally, the subject is suffering from seasonal allergies. The term "subject" refers, but is not limited to, a person that is experiencing type I allergies including anaphylaxis. The term "allergen" refers to, but not limited to, chemicals found in drugs, food, or plants. The term "seasonal allergies" refers to an allergic rhinitis. Seasonal allergies symptoms include itchy, watery eyes, sneezing, runny or stuffy nose, swollen nasal turbinates, itchy sinuses, throat or ear canals, ear congestion, postnasal drainage, nasal congestion (swollen nasal turbinates). The method of treating anaphylaxis comprises administering via an assembled device an epinephrine formulation comprising from about 0.1 % w/w to about 15% w/w epinephrine or a salt thereof. In another preferred embodiment, the assembled device is a unit-dose device that delivers about 200 μL or about 100 μL of the pharmaceutical formulation upon a single actuation. Table 1 exemplified the epinephrine spray formulations: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 . All numerical values that are defined as "about" each particular value is plus or minus 10% (pages 5/27 to 10/27, [0056, 0069-0072, 0233, 0237, 0242, and 0065]). In another aspect, the epinephrine spray formulations further comprise a permeation enhancer comprising caprylic acid, menthol, limonene, carvone, methyl chitosan, polysorbates (including polysorbate 80), sodium lauryl sulfate, glyceryl oleate, caproic acid, enanthic acid, pelargonic acid, capric acid, undecylenic acid, lauric acid, myristic acid, palmitic acid, oleic acid, stearic acid, linolenic acid, arachidonic acid, benzethonium chloride, benzethonium bromide, benzalkonium chloride (BKC), cetylpyridium chloride, edetate disodium dihydrate (EDTA), sodium desoxycholate, sodium deoxyglycolate, sodium glycocholate, sodium caprate, sodium taurocholate, sodium hydroxybenzoyal amino caprylate, dodecyl dimethyl aminopropionate, L-lysine, glycerol oleate, glyceryl monostearate, citric acid, peppermint oil and a combination thereof; an isotonicity agent comprising sodium chloride; a stabilizer selected from the group consisting of butylated hydroxyanisole (BHA), butylatedhydroxytoluene (BHT), ascorbic acid, methionine, sodium ascorbate, sodium thiosulfate, sodium bisulfite, sodium metabisulfite, ascorbyl palmitate, thioglycerol, alpha tocopherol (vitamin E), cysteine hydrochloride, benzalkonium chloride ("BKC"), citric acid, ethylenediaminetetraacetic acid (EDTA), sodium citrate, propyl gallate, 8-hydroxyquinoline, boric acid, histidine or combinations thereof; and sweeteners including sucralose, sucrose, aspartame, saccharin, dextrose, mannitol, glycerin, xylitol or combinations thereof (pages 4/27 to 7/27, [0019, 0020, 0022, 0023, 0086, and 0088]).
Potta ‘617 did not explicitly disclose the limitations “allergic asthma”, “urticaria (hives)”, “surfactants, bile salts, cyclodextrins, or phospholipids”, “alkylglycosides (or dodecyl maltoside or tetradecyl maltoside)”, and “dodecyl maltoside at a concentration of about 0.1 % (w/v) to about 0.5% (w/v)”, required by claims, 23, 24, 29-34, and 44-47. 
Fleming ‘356 disclosed a method for treating anaphylaxis in an individual, comprising applying to the mucosal surfaces of the nasal cavities of an individual and on each of the mucosal surfaces which overlie the turbinates covering the conchas, a nasal epinephrine loading dose of about 0.05 mg to about 10 mg of epinephrine, and about 0.001 mg (or 1 μg) to about 10 mg of a mucosal permeation enhancer. Many such permeation enhancers are known and include nasal permeation or nasal penetration enhancers such as bile salts, alkyl glycoside, polymer, tight junction modulating peptides, lipids, surfactants, cyclodextrin, chelators, or any combination thereof. Example lipids for permeation enhancement include, 1,2-Dioleoyl-sn-Glycero-3 Ethylphosphocholine, 3-beta-hydroxy-5-alphacholest-8(14)-en-15-one, C10 sucrose, C12 maltose, C12 sucrose, C14 maltose, C6 glucose, C6 maltose, C7 glucose, C8 glucose, Cardiolipin (sodium salt), Ceramide (brain porcine), Ceramide C10:0, Ceramide C12:0, Ceramide C14:0, Ceramide C16:0. Preferred lipids in this context are those classified as glycosylated sphingosines, alkylglucosides, oxidized lipids, and ether lipids. For permeation enhancement of epinephrine, the actual effectiveness of an enhancer shall be verified by routine experiments of a nature well known to the skilled artisan. Suitable nasal pump spray devices include 50, 70 and 100 μl nasal pump sprays (pages 5/16 to 11/15, [0027, 0042, 0043, 0046, and 0088]). The compositions may also be delivered to the lungs by direct inhalation, particularly for the treatment of mild bronchospasm, such as asthmatics in night-time bronchoconstriction. Symptoms of anaphylactic reactions include hives, generalized itching, nasal congestion, wheezing, difficulty breathing, cough, cyanosis, lightheadedness, dizziness, confusion, slurred speech, rapid pulse, palpitations, nausea or vomiting, abdominal pain or cramping, skin redness or inflammation, nasal flaring, or intercostals retractions (page 10/16, [0077]; page 5/16, [0030]). 
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic allergic reaction and generic permeation enhancer as taught by Potta ‘617 with specific allergic asthma or hives (urticaria) and specific mucosal permeation enhancer including alkylglucosides (or C12 maltose = dodecyl maltoside; or C14 maltose = tetradecyl maltoside) in view of Fleming ‘356 to prepare epinephrine nasal spray. One would have been motivated to do so because (a) Potta ‘617 teaches a method of treating anaphylaxis or type-1 allergies. The epinephrine spray formulations further comprise a permeation enhancer, and b) Fleming ‘356 teaches a method for treating anaphylaxis, including asthmatic bronchoconstriction or hives, in an individual. Preferred lipid permeation enhancers are those classified as glycosylated sphingosines or alkylglucosides, including C12 maltose or C14 maltose, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the generic allergic reaction and generic permeation enhancer as taught by Potta ‘617 with specific allergic asthma or hives (urticaria) and specific mucosal permeation enhancer including alkylglucosides (or C12 maltose = dodecyl maltoside; or C14 maltose = tetradecyl maltoside) in view of Fleming ‘356 to prepare epinephrine nasal spray, one would achieve Applicant’s claims 21-49. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-10.2019] [II.A].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(I) Claims 21-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8, 10, 12, and 18 of U.S. Patent No. 10,682,414 (Lowenthal et al., published on June 16, 2020, also listed in IDS filed on 11/17/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘414 claims “A method of treatment of a type-1 hypersensitivity reaction (or chosen from allergic asthma, allergic conjunctivitis, allergic rhinitis, anaphylaxis, angioedema, urticaria, eosinophilia, drug allergy or food allergy) in a mammal comprising administering intranasally to the mammal in need thereof an aqueous nasal spray (or about 100 µl) pharmaceutical formulation; wherein the aqueous nasal spray pharmaceutical formulation comprises: an anaphylaxis active ingredient, wherein the anaphylaxis active ingredient consists of between about 0.1 mg and about 2.4 mg (or between about 0.4 mg and about 2.4 mg) of epinephrine, or a salt thereof in a single dose” (claims 1, 2, and 4); and “the anaphylaxis active ingredient consisting of between about 0.5 mg and about 1.5 mg of epinephrine, or a salt thereof; one or more absorption enhancement agents; and optionally one or more of other agents comprising the following: an isotonicity agent; a stabilizing agent; an antioxidant; a preservative; or pH adjustment agents” (claim 7), reading on claims 21-24, 28, 37-39, 42, 43, and 49 of this Application. Claims 5/6, 8, 10, and 12/18 of Patent ‘414 also read on claims 25/26/27/40/41, 29/30, 31/32/33/34/44/45/46/47, and 35/48, of this Application, respectively. Furthermore, Patent ‘414 explicitly disclosed that the nasal spray formulation further comprises synergists with the antioxidants selected from citric acid monohydrate, tartaric acid, thymol, tocopherol (alpha tocopherol), tocopherasol, vitamin E and vitamin E polyethylene glycol succinate and a combination thereof (col. 8, lines 15-19), reading on claims 36 and 48 of this Application. Thus, claims 21-49 of this Application encompass or overlap with claims 1, 2, 4-8, 10, 12, and 18 of Patent ‘414.

(II) Claims 21-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 10, and 18 of U.S. Patent No. 11,191,838 (Lowenthal et al., published on December 7, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘838 claims “A method of treatment of a type-1 hypersensitivity reaction (or chosen from allergic asthma, allergic conjunctivitis, allergic rhinitis, anaphylaxis, angioedema, urticaria, eosinophilia, drug allergy or food allergy) in a mammal comprising an intranasal administration of between about 25 μL and about 250 μL of a liquid nasal spray pharmaceutical formulation to the mammal in need thereof; wherein the liquid nasal spray pharmaceutical formulation consists of: between 0.1 mg and about 2.4 mg of epinephrine, or a salt thereof; an alkylglycoside; and optionally one or more of other agents as excipients selected from the group consisting of: isotonicity agents; stabilizing agents; antioxidants; preservatives; and pH adjustment agents” (claims 1 and 2), “the alkylglycoside is a sugar joined to a hydrophobic alkyl, wherein the sugar is maltose, glucose or sucrose; and the hydrophobic alkyl comprises 8 to 20 carbon atoms” (claim 3), and “the liquid nasal spray pharmaceutical formulation consists of: about 1.0 mg of epinephrine; dodecyl maltoside; and optionally one or more of other agents as excipients selected from the group consisting of: benzalkonium chloride, sodium chloride, ethylenediaminetetraacetic acid (EDTA) or disodium salt thereof, sodium bisulfite, sodium metabisulfite, hydrochloric acid, and sodium hydroxide” (claim 6), reading on claims 21-24, 27-39, and 42-49. Claims 10 and 18 of Patent ‘838 also read on claims 25/26/40/41 and 35/36/48 of this Application, respectively. Thus, claims 21-49 of this Application encompass or overlap with claims 1-3, 6, 10, and 18 of Patent ‘838.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623